Citation Nr: 0411159	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable rating for an anxiety disorder, 
effective from March 4, 2002 to October 1, 2002.

2.  Entitlement to a rating in excess of 10 percent for an anxiety 
disorder, effective from October 2, 2002.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from June 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 RO rating decision which granted service 
connection for an anxiety disorder and assigned a noncompensable 
disability rating, effective from March 4, 2002.  By October 2003 
rating decision, the RO assigned a 10 percent disability rating, 
effective from October 2, 2002.  The veteran has continued his 
appeal for higher ratings.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On the March 2002 VA examination report, the veteran indicated he 
had been going to a private psychiatrist, Dr. Gonzalez Quinones, 
for the two or three months prior.  Received by the Board in March 
2004 were several documents from the veteran in which he reported 
he was seen in the mental health clinic at the San Juan VA 
Hospital every week.  The veteran also claimed that his anxiety 
disorder had worsened and as a result he had many absences from 
work, resulting in his employer sending him a letter of warning.  

Fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of Green, 
the RO should obtain any additional treatment records pertaining 
to the veteran's anxiety disorder, and then schedule him for a VA 
examination to assess the current severity of his anxiety 
disorder.  


Accordingly, the Board remands this case for the following: 

1.  The RO should contact the veteran and request that he provide 
the names and addresses of all medical care providers who have 
treated him for an anxiety disorder since March 2002.  After 
securing the necessary releases, the RO should obtain copies of 
these records.  This should specifically include complete 
treatment records concerning the anxiety disorder from Dr. 
Gonzalez Quinones.  

2.  The RO should obtain treatment records for an anxiety disorder 
for the veteran from the San Juan VA Hospital from December 2003 
to the present, which are not currently in the claims folder, and 
associate them with the claims folder.

3.  The veteran should be scheduled for a VA psychiatric 
examination to determine the current severity of his anxiety 
disorder.  The claims folder should be made available to the 
examiner for review before the examination.  A complete rationale 
for all opinions expressed must be provided.  The examiner should 
be requested to perform all indicated testing.  Detailed clinical 
findings should be reported in connection with the evaluation.  
The examiner should report a full multiaxial diagnosis, to include 
the assignment of a global assessment of functioning (GAF) score 
consistent with the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) and an 
explanation of what the assigned score represents.  In addition, 
the examiner should state an opinion as to the degree of social 
and industrial inadaptability caused by the service-connected 
anxiety disorder.

4.  After the foregoing development has been completed, the RO 
should review the evidence of record and adjudicate the claim, 
with consideration of any additional information obtained as a 
result of this remand.  If the decision remains adverse to the 
veteran, he and his representative should be furnished a 
Supplemental Statement of the Case, containing notice of all 
relevant actions taken on the claim including the applicable legal 
authority (including the VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



